Citation Nr: 0204994	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use, and/or nicotine 
dependence, during service, for the purpose of establishing 
eligibility for Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to June 1945 
and from October 1945 to October 1947.  He died in July 1986.  
The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 1999, the Board denied entitlement to service 
connection for the cause of the veteran's death as a result 
of tobacco use during service for the purpose of establishing 
eligibility for DIC benefits.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2000, the General 
Counsel for the Department of Veterans Affairs and the 
appellant's representative filed a joint motion to vacate the 
Board's March 1999 decision and remand the matter for 
readjudication.  The Court granted the motion that month and 
remanded the case to the Board.

In May 2001, the Board remanded the matter to the RO to 
obtain additional evidentiary development.  After completing 
the Board's requested development, the RO continued the 
denial.  The case has been transferred to the Board for 
appellate adjudication.  

In April 2002, the Board granted a motion to advance the 
appellant's case on the docket pursuant to 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001) and 38 C.F.R. § 20.900(c) (2001), in 
view of good or sufficient cause.



FINDINGS OF FACT

1.  VA has made reasonable efforts to notify the appellant 
of, and to assist the appellant in, obtaining information and 
evidence necessary to substantiate her claim.

2.  The veteran died in July 1986 due to atherosclerotic 
heart disease and chronic obstructive pulmonary disease.

3.  At the time of the veteran's demise, service connection 
was established for residuals of gunshot wounds to the right 
thigh and left shoulder, and for diplopia.

4.  The veteran has been diagnosed with nicotine dependence 
which has been shown, as likely as not, to have had its onset 
in active service.  

5.  Tobacco use due to nicotine dependence contributed 
materially to the fatal atherosclerotic heart disease and 
chronic obstructive pulmonary disease.


CONCLUSION OF LAW

The causes of the veteran's death, arteriosclerotic heart 
disease and chronic obstructive pulmonary disease, were 
materially contributed to by tobacco use due to nicotine 
dependence incurred during active service.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.310, 
3.312 (2001); VAOPGCPREC 2-93; VAOPGCPREC 19-97.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA-Duty to Assist

The Board observes that, during the pendency of this appeal, 
recently enacted legislation eliminated the well grounded 
claim requirement, expanded the duty of VA to notify 
claimants and their representatives of the information and 
evidence necessary to substantiate a claim, and enhanced VA's 
duty to assist claimants in developing the evidence necessary 
to substantiate a claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  Holliday v. Principi, 
14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the new law is more favorable to the 
appellant, it is applicable to this claim.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Further, the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), are applicable to any claim for 
benefits received by VA on or after August 29, 2001.  The VA 
has stated that "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this case, the appellant has received ample notice of the 
evidence and information needed to substantiate her claim, 
and VA has made reasonable efforts to assist her in obtaining 
evidence necessary to substantiate the claim.

The appellant has received notice of the evidence and 
information needed to substantiate her claim.  A May 1997 
rating decision apprised her of the reasons and bases for the 
VA decision.  A statement of the case and several 
supplemental statements of the case apprised her of the 
applicable law, regulations, and reasons and bases associated 
with the claim, as well as the type of evidence needed to 
substantiate it.  The correspondence reflects that the 
appellant's attorney received a copy.  There is no indication 
that this correspondence was returned as undeliverable.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  The 
record contains the veteran's service medical records, VA 
medical reports, medical statements from his private 
physician, supporting statements submitted by the appellant, 
and a VA medical opinion.  The November 2001 VA medical 
opinion was obtained as a result of the Board's remand 
directives of May 2001.  In its remand, the Board directed 
the RO to arrange for a specialist to review the veteran's 
claims folder, especially the medical opinions of R.L.R., 
D.O.  The Board also directed the specialist to provide an 
opinion as to the etiology of the veteran's chronic 
obstructive pulmonary disease and arteriosclerotic heart 
disease, with a discussion of the veteran's tobacco use.  The 
November 2001 medical opinion is in substantial compliance 
with the Board's May 2001 requests.  The medical opinion 
contains a discussion of the veteran's claims folder and 
tobacco use, and renders an opinion as to the etiology of the 
cause of the veteran's death due to tobacco use during 
service.  While the November 2001 report does not indicate 
that the physician is a specialist in cardiology, the record 
does not indicate otherwise.  Further, in light of the 
Board's favorable determination contained herein, no benefit 
would be served the appellant by a remand to verify this 
matter.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991)

The appellant has not indicated that there is additional 
evidence that could be obtained.  It is noted that in March 
2002 the appellant requested an additional 45-day period of 
time to gather additional evidence.  The Board granted the 
request and extended the available time period to April 22, 
2002.  The appellant has not submitted additional evidence.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
at 392-394.

Law and Regulations

In general, service connection may be established for 
disability due to injury or disease incurred in active 
service, or due to aggravation of a preexisting injury or 
disease during active service (38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001)); for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service 
(38 C.F.R. § 3.303(d) (2001)); and for a chronic disease, 
including arteriosclerosis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service (38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001)).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

For tobacco claims, pursuant to VAOPGCPREC 2-93, direct 
service connection may be established for a disability or 
death if the evidence establishes that the underlying disease 
or injury was caused by tobacco use during service.  
VAOPGCPREC 2-93; Davis v. West, 13 Vet. App. 178, 183 (1999).  
To establish direct service connection, however, the possible 
effect of smoking before or after military service must be 
considered.  VAOPGCPREC 2-93.  

Pursuant to VAOPGCPREC 19-97, secondary service connection 
for death or disability attributable to tobacco use 
subsequent to military service can be established based on 
nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
VAOPGCPREC 19-97; Davis v. West, 13 Vet. App. at 183.  In 
addition, VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).

It is acknowledged that legislation has been enacted which 
effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West Supp. 2001).  However, such legislation applies to 
claims filed after June 9, 1998.  Because the appellant's 
claim was filed in May 1993, the statutory change will not 
affect the disposition of this appeal.  Karnas v. Derwinski, 
1 Vet. App. 308.  

DIC is paid to the surviving spouse of a qualifying veteran 
who died from service-connected disability.  38 U.S.C.A. 
§ 1310.  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal cause or contributory cause of death.  38 C.F.R. § 
3.312(a).  A service-connected disability is the principal 
cause of death when that disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  The benefit of the doubt rule 
is inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background

The service medical records show that the veteran was 
inducted into the military at the age of 20 years and one and 
a half months.  The reports also show while hospitalized for 
injuries sustained during combat, two separate records 
reflect that the veteran's habits included tobacco use:  one 
reflecting 20 cigarettes per day and the other reflecting one 
pack of cigarettes per day.  The service medical records are 
negative for nicotine dependence or heart or lung disease.

By rating decisions dated in 1948 and 1949, the RO granted 
service connection for residuals of gunshot wounds to the 
right thigh and left shoulder and for diplopia.

Private and VA medical examination reports dated from 1947 to 
1980 reflect normal examinations of the cardiovascular and 
respiratory systems.  A radiographic report dated in October 
1957 shows healed primary complex, left lung; otherwise, 
findings were normal.

VA hospital summaries dated from September to November 1980 
show that the veteran had extensive arteriovascular disease 
at the bifurcation of the aorta.  In October, the discharge 
diagnoses included arteriosclerotic vessel disease and 
blockage at the bifurcation of the aorta.  In November, he 
underwent an aorto-bifemoral bypass graft with onlay 
profundoplasties.  The diagnosis was bilateral femoral 
vascular disease.

By letter dated in February 1983, R.L.R., D.O., a private 
osteopath, wrote that the veteran had been under his medical 
care for four years.  The letter reflects that the veteran 
had received treatment for inferior wall myocardial 
infarction with angina pectoris; intermittent claudication 
secondary to arthrosclerosis; diabetes mellitus; and chronic 
obstructive pulmonary disease.  It was reported the veteran 
smoked one pack a week, down from 1 to 2 packs a day and had 
a 47-year history of smoking.  A November 1985 letter from 
R.L.R. reflects that the veteran had severe vascular problems 
with arteriosclerotic heart disease and arteriosclerosis 
obliterans complicated by diabetes mellitus and smoking.  It 
was reported that the veteran had quit smoking.  

A VA hospital discharge summary dated in July 1986 reflects 
that the veteran was hospitalized for a transurethral 
resection of the prostate which was performed on July 21, and 
had an uncomplicated post operative course until 
approximately three days later when he developed an episode 
of sudden respiratory distress, tachycardia, diaphoresis, and 
cyanosis.  The veteran received treatment until July [redacted], when 
his condition deteriorated.  The report reflects that the 
cause of death included atherosclerotic heart disease and 
chronic obstructive pulmonary disease with acute respiratory 
distress secondary to these disabilities.  Diabetes mellitus 
was also diagnosed.  An autopsy was not performed.

The certificate of death shows the veteran died on July [redacted], 
1986, due to atherosclerotic heart disease with other 
significant conditions contributing to death of diabetes 
mellitus and chronic obstructive lung disease.  

VA received the appellant's claim in May 1993.  The appellant 
alleges that the veteran was given cigarettes while in the 
Army and had smoked a pack of cigarettes per day for 
approximately 40 years.  She also indicates that smoking in 
service was supported through the issuance of no cost or low 
cost cigarettes and was further encouraged by his being given 
breaks from duty to smoke.  A newspaper article noting that 
smokers can get disability checks was submitted. 

In September 1997, R.L.R., D.O., wrote that the veteran had 
been under his medical care for 9 to 10 years prior to his 
death in 1986.  It was reported that the veteran began 
smoking up to 1 to 2 packs of cigarettes a day while he was 
in service at age 18 or 19 and died at age 64 from 
complications of atherosclerotic heart disease as well as 
chronic obstructive pulmonary disease.  R.L.R. opined that 
the veteran definitely had a nicotine addiction which 
contributed to his ultimate demise.

An excerpt submitted by the appellant from the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Third Edition, Revised (DSM-III-R), 
describes nicotine dependence.

In July 1999, VA received supporting statements from the 
appellant's relatives, S.C. and B.H., maintaining that the 
veteran did not smoke prior to service.  In December 2000, VA 
received supporting statements from the appellant's 
neighbors, friends and acquaintances, all maintaining that 
the veteran did not smoke prior to service but was a heavy 
smoker during and after service.

In November 2000, R.L.R. wrote that the veteran's history was 
that he started smoking while in the military and developed a 
life long history of nicotine addiction which contributed to 
his death from his atherosclerotic heart disease and chronic 
obstructive pulmonary disease.

In November 2001, a VA examiner reported he had reviewed the 
veteran's claims file, including statements from Dr. R.L.R..  
The VA examiner stated that Dr. R.L.R. indicated that the 
veteran had a history of tobacco use for 47 years, and opined 
that this meant that the veteran might have started smoking 
well before entering service.  The VA examiner also observed 
that the veteran's service medical records did not show any 
evidence that he had pulmonary or cardiac problems during 
service.  It was also noted that the veteran's claims file 
contained records which show that the veteran was diagnosed 
with diabetes mellitus in 1970 and had been treated for that 
disease.  It was reported that the veteran had developed 
arteriosclerotic obliterans which was complicated by diabetes 
and smoking.  It was also noted that the veteran had an 
aortofemoral bypass with improvement of arteriosclerotic 
obliterans.  It was observed that the veteran's doctor had 
indicated that the veteran had stopped smoking.  It was also 
reported that the veteran had decreased smoking from one to 
two packs of cigarettes per day to one pack of cigarettes per 
one week.  

The VA physician opined that the causes of the veteran's 
death, arteriosclerotic heart disease and chronic obstructive 
pulmonary disease, were not likely due to the veteran's 
tobacco use while in service.  It was reasoned the veteran 
might have started smoking well before he entered service, as 
indicated by his private physician's statement dated in 
February 1983.  The VA examiner reported that the private 
physician stated the cause of the veteran's death was 
complicated by diabetes mellitus and smoking.   


Analysis

As previously noted, the appellant alleges that the causes of 
the veteran's death, arteriosclerotic heart disease and 
chronic obstructive pulmonary disease, were due to in-service 
tobacco use and/or nicotine dependence.  She maintains that 
the veteran was given cigarettes while in the Army and had 
smoked a pack of cigarettes per day for approximately 40 
years.  She also indicates that smoking in service was 
supported through the issuance of no cost or low cost 
cigarettes and was encouraged by breaks from work to smoke.  
While the appellant alleges that the cause of the veteran's 
death was due to in-service tobacco use, her statements 
alone, without substantiating credible, competent medical 
evidence, are insufficient to establish her claim.  Brewer v. 
West, 11 Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant has presented no arguments 
concerning the veteran's diabetes mellitus; thus, no 
consideration of this matter is warranted.  

The Board acknowledges the medical opinions submitted by 
R.L.R., D.O., and the November 2001 medical opinion of the VA 
physician, A.Y.  The Board also acknowledges its 
responsibility to determine the probative weight to be 
ascribed among multiple medical opinions in a case, and to 
state reasons or bases for favoring one opinion over the 
other.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  In 
weighing medical evidence, the Board must sometimes accept 
one or more medical opinions and reject others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data and other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Opinions of treating physicians do not receive 
greater weight in evaluating claims.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

In a 1997 opinion, Dr. R.L.R. asserts that the veteran, 
during service, at the age of 18 or 19, began smoking up to 1 
to 2 packs of cigarettes per day.  However, the service 
records show that the veteran was not inducted into the 
military until after the age of 20.  Further, in February 
1983, Dr. R.L.R. reported that the veteran had a 47-year 
history of smoking, which indicates that the veteran began 
smoking well before active service.  Two reports of in-
service hospitalization note the veteran smoked 20 
cigarettes, or one pack of cigarettes, per day.  A post 
service private medical record, dated in February 1983, notes 
the veteran smoked one pack of cigarettes a week, while a 
post service medical report of record, dated in November 
1985, indicates the veteran had quit smoking.  Hence, the 
evidence of record suggests the veteran smoked before, during 
and after service.  Further, clinical evidence of record 
establishes that a diagnosis of nicotine dependence was 
reported after service. 

In statements dated in 1983 and 1985, Dr. R.L.R. recorded the 
veteran's fatal heart and respiratory diseases and generally 
noted that the veteran had a 47-year history of smoking when 
citing that smoking complicated his diseases.  Dr. R.L.R. did 
not distinguish between the veteran's pre-service, in-
service, or post service, tobacco use.  Similarly, in 1997, 
Dr. R.L.R. reported that the veteran began smoking up to 1 to 
2 packs of cigarettes a day while in service at the age of 18 
or 19, that the veteran died at the age of 64 from 
complications of atherosclerotic heart disease and chronic 
obstructive pulmonary disease, and that the veteran had a 
nicotine addiction which contributed to his ultimate demise.  
He, however, did not specifically aver that the veteran's 
atherosclerotic heart disease and chronic obstructive 
pulmonary disease were caused, or contributed to, by in-
service and/or post service tobacco use.  As such, Dr. 
R.L.R.'s medical opinions suggest a nexus between the cause 
of the veteran's death and his in-service, and/or post 
service, cigarette smoking.

It is undisputed that the veteran died as a result of 
atherosclerotic heart disease and chronic obstructive 
pulmonary disease, initially diagnosed years after service.  
The Board notes the opinion of the VA examiner, A.Y., dated 
in November 2001, that the cause of the veteran's death is 
not likely due to the veteran's tobacco use while in service.  
The record establishes that when rendering his medical 
opinion, the VA examiner reviewed the veteran's claims 
folder, including the opinions of Dr. R.L.R., and 
independently determined that the cause of the veteran's 
death was not related to in-service tobacco use.  Opinions 
offered by VA examiners based on a review of all the evidence 
on file, that is a longitudinal review of the record, is 
considered to be an important factor in reaching an informed 
opinion.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429.  Significantly, however, the 
VA examiner did not reference whether or not the veterans 
post service tobacco use impacted a cause of death, and 
whether such post service use was due to nicotine dependence 
which had an onset in service.

The service medical records are silent with regard to 
nicotine addiction.  As to the DSM-III-R excerpt and 
newspaper article that were submitted, general statements 
cannot provide evidence that the veteran's nicotine 
dependence began during his period of active service. Wallin 
v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  Evidence with requisite specificity 
must be submitted.  

Additionally, the numerous supporting statements submitted by 
the appellant and her family members, neighbors and friends 
are of little or no probative value.  While each affiant is 
competent to attest to when they observed the veteran smoke 
and conjecture as to what might have prompted the veteran's 
smoking habit, not one of the affiants is competent to 
diagnose the onset of the veteran's nicotine dependence.  
Nicotine dependence is a medical question that must be 
answered by a medical opinion or diagnosis.  Davis v. West, 
13 Vet. App. at 184.  The affiants, as lay persons, do not 
possess the requisite medical knowledge, skill, experience, 
training, or education.  Brewer and Espiritu, both supra.

As previously discussed, in 1997 Dr. R.L.R. wrote that the 
veteran had a nicotine addiction which contributed to his 
ultimate demise from complications of atherosclerotic heart 
disease and chronic obstructive pulmonary disease.  Dr. 
R.L.R. makes no attempt to differentiate between the 
veteran's pre-service smoking, smoking during service, nor 
his 47-years' or more history smoking, including after 
service.  In November 2000, Dr. R.L.R. wrote that the 
veteran's history was that he started smoking while in the 
military and developed a life long history of nicotine 
addiction which contributed to his demise.  His opinion, just 
as in 1997, does not specify when the veteran's nicotine 
addiction began.  Accordingly, with evidence of smoking 
before, during and after service, the record is in equipoise 
as to the onset of the veteran's nicotine addiction during 
service.  With resolution of doubt in the veteran's favor, it 
is conceded that the veteran had nicotine dependence which 
was incurred in service, irrespective of whether his tobacco 
use onset was before or during service.  It has been shown 
that the veteran continued to smoke subsequent to service, 
due to nicotine dependence, at least until 1983.  In his 
November 1985 statement, Dr. R.L.R. opined that the veteran's 
atherosclerotic heart disease was complicated, including by 
smoking.  In September 1997, Dr. R.L.R. opined that the 
veteran's nicotine addiction contributed to his ultimate 
demise.

In summary, the Board finds that competent clinical evidence 
of record establishes that the veteran's nicotine dependence 
had its onset in active service, and the resulting tobacco 
use, including after service, has been clinically opined to 
have materially contributed to the cause of the veteran's 
death from atherosclerotic heart disease and chronic 
obstructive pulmonary disease.  Neither the November 2000 VA 
examiner's opinion, nor any other competent evidence of 
record, contradicts this.  As such, the appeal is granted.  
38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.310, 3.312.

There is no evidence, nor suggestion, that the veteran's 
service-connected residuals of a gunshot wound of the right 
thigh, left shoulder or diplopia materially contributed to, 
or resulted in, the fatal disabilities.  38 C.F.R. § 3.310.  


ORDER

Service connection for the cause of the veteran's death was 
materially contributed to by tobacco use due to nicotine 
dependence incurred during service, and eligibility for DIC 
is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

